 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                      11/11/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :                     08 CR 391(VM)
          -against-              :                  DECISION AND ORDER
                                 :
RAFAEL CAJIGAS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By   letter    dated    September        8,   2020   (Dkt.   No.     41),

defendant Rafael Cajigas (“Cajigas”) moves this Court for

compassionate      release   under       18    U.S.C.     §   3582(c)(1)(A)

(“Section 3582”). For the reasons stated herein, the motion

is denied.

     As a threshold matter, Cajigas states that before making

this motion, the warden of his facility denied his request

for compassionate release on August 25, 2020. Cajigas does

not indicate when he made the request, but because it must

have predated August 25, 2020, over 30 days have lapsed since

the request was submitted. Cajigas has therefore satisfied

the exhaustion requirements of Section 3582 and the Court

need not reach Cajigas’s arguments seeking waiver of these

requirements.

     Nonetheless, Cajigas has failed to establish that the

circumstances of his case entitle him to the relief he seeks.

To grant a sentence reduction under Section 3582, the Court


                                     1
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 2 of 12




must find that “extraordinary and compelling reasons warrant

such a reduction.” Under Section 3582, courts are authorized

“to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before [the

court] in motions for compassionate release.” United States

v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

     Cajigas sets forth various circumstances that he argues

qualify him for compassionate release. First, he contends

that the pandemic poses unique dangers to those who are

incarcerated. He argues that COVID-19 is “present” within his

facility, FCI Schuylkill; precautions are not possible within

the confines of a prison; and the Bureau of Prisons (“BOP”)

has failed to contain the spread of the virus. Relatedly, he

contends   that   while   the   public   infection    data   at   FCI

Schuylkill may not seem significant, widespread testing has

not been implemented, rendering the available data inaccurate

and creating a “false picture.” (See Dkt. No. 41 at 2.)

     Second, Cajigas argues that he would be at increased

risk of serious illness were he to contract COVID-19 because

he is fifty years old, obese, pre-diabetic, Latino, and has

a body mass index (“BMI”) of 35.

     Third, Cajigas contends that because of the pandemic,

his family’s circumstances have worsened and he is needed at

home. He explains that his fiancé is an essential worker,


                                 2
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 3 of 12




with underlying health issues of her own, who takes care of

their twelve-year-old daughter alone. Their daughter has

special needs and requires a great deal of care. If Cajigas

were home, he argues, he could assist in his daughter’s care

and alleviate much of the pressure on his fiancé. In support

of this argument, Cajigas submits an affidavit from his fiancé

along with his motion, corroborating these assertions.

       Lastly, Cajigas makes several arguments under the United

States Sentencing Commission’s related policy statement (the

“Policy Statement”).1 See U.S.S.G. § 1B1.13, cmt. n.1(A)-(D).

Cajigas asserts that he has served over 50% of his sentence

and has a strong institutional record. He points out that

while incarcerated, he has obtained his GED,2 completed a 500-

hour       community   drug   and   criminal   behavior   program,   was

certified in Suicide Companion for Psychology, worked for

UNICOR training inmates who are soon to be released for over

six and a half years, tutored for the education department,

took parenting classes, and attended AA meetings. Cajigas


       1While the Second Circuit has held that the Policy Statement “is
not ‘applicable’ to compassionate release motions brought by defendants,”
the Court will nonetheless consider Cajigas’s arguments, regardless of
whether they are made by reference to the Policy Statement. See Brooker,
976 F.3d at 236 (2d Cir. 2020). Indeed, the Second Circuit has explained
that courts may consider the full range of reasons defendants set forth,
and nothing “in the now-outdated version of Guideline § 1B1.13[] limits
the district court's discretion.” Id. at 237.
      2 It is unclear whether Cajigas obtained his GED before or during

his term of incarceration. (See “Defense Sentencing Submission,” Dkt. No.
31, at 6 (indicating that Cajigas received his GED from Monroe College in
1998).)


                                      3
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 4 of 12




argues that he does not pose a threat or danger to the

community and further contends that “inmates released through

the   compassionate       release    program      are     less      likely    to

recidivate.” (See Dkt. No. 41 at 6.) Relatedly, Cajigas argues

that recidivism declines with age.

      Cajigas has not provided documentary evidence to support

his assertions apart from his fiancé’s affidavit regarding

the   hardship    she    has    experienced    in    Cajigas’s        absence.

However, even assuming these assertions are true, the Court

is not persuaded that Cajigas has established “extraordinary

and compelling” circumstances warranting relief.

      First,     the    Court   is   sympathetic     to       the   fact     that

incarcerated individuals face heightened risk of COVID-19

infection.     However,    as   of   the   date     of    this      Order,   FCI

Schuylkill reports that currently no inmates and only four

staff members have tested positive for COVID-19. COVID-19:

Coronavirus,             Fed.         Bureau             of           Prisons,

https://www.bop.gov/coronavirus/           (last     updated         Nov.     10,

2020). The Court is unpersuaded by Cajigas’s argument that

potential inaccuracies in the available data entitle him to

compassionate release. Cajigas cites United States v. Croft,

in which the Government admitted at a hearing in July 2020

that “FCI Schuylkill has not implemented widespread testing

for the virus, so we cannot be certain of the true spread of


                                      4
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 5 of 12




infection at the prison.” No. CR 95-496-1, 2020 WL 3871313,

at *2–3 (E.D. Pa. July 9, 2020) (citations omitted). Indeed,

as of the date of this Order, out of 1,033 total inmates,

only 363 have been tested. Compare COVID-19: Coronavirus,

Fed.   Bureau    of    Prisons,      https://www.bop.gov/coronavirus/

(accessed     Nov.     11,   2020)    (reporting      363   inmates      with

completed tests at FCI Schuylkill), with FCI Schuylkill, Fed.

Bureau                               of                            Prisons,

https://www.bop.gov/locations/institutions/sch/                 (accessed

Nov.   11,   2020)     (reporting      1,033   total    inmates     at    FCI

Schuylkill). However, “the mere possibility that the COVID-

19 virus could spread within FCI Schuylkill cannot alone

provide the ‘extraordinary and compelling’ reasons that would

justify . . . release.” Croft, 2020 WL 3871313, at *3 (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

       Second, Cajigas’s medical conditions do not establish

extraordinary        and     compelling     circumstances      warranting

compassionate release. To be sure, obesity with a BMI over

thirty is among the underlying conditions that the CDC has

identified      as    presenting     an   increased    risk   of    serious

illness. Coronavirus Disease 2019 (COVID-19): People With

Certain Medical Conditions, Ctrs. for Disease Control and

Prevention,     https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html                 (last


                                      5
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 6 of 12




updated Nov. 2, 2020). Pre-diabetes, on the other hand, which

Cajigas also has, is not among these high-risk underlying

conditions. See id. Regardless, in light of his age -- fifty

years old -- and the fact that he presents no other health

conditions, Cajigas’s obesity and pre-diabetes do not satisfy

the extraordinary and compelling standard. See, e.g., United

States v. Santiago, No. 92 CR 563, 2020 WL 2475068, at *1

(E.D.N.Y.    May     13,    2020)     (finding     no     extraordinary      and

compelling circumstances in the case of a forty-eight year-

old   defendant     who     alleged    that      his    obesity,   myocardial

disease, hyperlipidemia, cardiovascular disease, and history

as a smoker placed him at a heightened risk of severe illness

from COVID-19).

      Nor does the fact that Cajigas is Latino increase his

risk of serious illness according to the CDC. Coronavirus

Disease     2019    (COVID-19):       People       With    Certain     Medical

Conditions,        supra.     While        the    pandemic       has   had    a

disproportionate impact on minority communities, there is no

basis to conclude that this disparity stems from biological

predispositions associated with race as opposed to widespread

inequality in the distribution of medical care and resources,

among other societal factors. See Coronavirus Disease 2019

(COVID-19):        COVID-19     Hospitalization            and     Death     by

Race/Ethnicity, Ctrs. for Disease Control and Prevention,


                                       6
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 7 of 12




https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/investigations-discovery/hospitalization-death-by-

race-ethnicity.html          (last updated Aug. 18, 2020) (“Race and

ethnicity are risk markers for other underlying conditions

that impact health -- including socioeconomic status, access

to health care, and increased exposure to the virus due to

occupation.”).        Thus,       while       the    Court    acknowledges          the

troublingly        disparate      impact       of    the     virus    on    minority

communities, Cajigas’s ethnicity is not a condition that

exacerbates his personal risk of serious illness. See United

States v. Lara-Villaruya, No. 3:18 CR 03425, 2020 WL 6395876,

at *4 n.1 (S.D. Cal. Nov. 2, 2020) (“The CDC notes that some

racial and ethnic minority groups are disproportionately

affected by COVID-19, but indicates that inequities in social

determinants of health, rather than risk factors specific to

COVID-19,     are     what    contribute        to    the    increased       risk   of

infection and complications among these communities.”).

     The      Court    is     likewise         unpersuaded         that     Cajigas’s

institutional record establishes entitlement to a sentence

reduction      under     Section      3582.          Congress       has     expressly

instructed that “[r]ehabilitation of the defendant alone

shall   not    be    considered      an       extraordinary        and    compelling

reason.”      28    U.S.C.    §    994(t).      While       the    Court    commends

Cajigas’s     rehabilitative         efforts,         these       efforts    do   not,


                                          7
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 8 of 12




either alone or in combination with the other circumstances

he cites, meet the “extraordinary and compelling” standard.

See, e.g., United States v. Saleh, No. 93 CR 181, 2020 WL

3839626,     at   *4   (S.D.N.Y.    July   8,    2020)   (recognizing   a

defendant’s       commendable   institutional      record   but   denying

release).

       Likewise, while the Court acknowledges the significant

strain the pandemic has placed on many families, concern for

his family’s wellbeing does not warrant relief. E.g., United

States v. Johnson, No. 09 CR 0272, 2020 WL 3791976, at *2 (D.

Md. July 7, 2020) (finding that a defendant who completed

over 80% of his sentence and cited concern for himself and

his family in light of COVID-19 had not shown “extraordinary

and compelling” circumstances). The Court is sympathetic to

the strain Cajigas’s fiancé is experiencing in his absence.

However, Cajigas has made no showing that his fiancé is unable

to care for their daughter without him, and indeed she has

been   doing      so   over   the   past   few   months,    albeit   with

difficulty. See, e.g., United States v. Yoda, No. 15 CR 95,

2020 WL 5502325, at *3 (S.D.N.Y. Sept. 11, 2020) (finding

that a defendant who moved for compassionate release to care

for    his   father     had   not   established     extraordinary    and

compelling circumstances where his “father does not appear to

depend exclusively on [the defendant] for care at this time”).


                                     8
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 9 of 12




       Finally, even if Cajigas could establish extraordinary

and compelling circumstances, compassionate release is not

supported by the sentencing factors laid out in 18 U.S.C.

§ 3553(a). See Section 3582 (if the court finds extraordinary

and compelling reasons warranting relief, it shall consider

“the factors set forth in section 3553(a) to the extent that

they are applicable”).

       On November 3, 2010, Cajigas pled guilty to one count of

conspiracy    to      distribute    and       possess   with   intent     to

distribute narcotics, in violation of 21 U.S.C. §§ 846 and

84l(b)(1)(C), and one count of conspiracy to make false

statements, in violation of 18 U.S.C. §§ 371 and 1001. (See

Dkt. Minute Entries for 11/3/2010; Dkt. No. 24.) On March 4,

2011, the Court sentenced Cajigas to 300 months’ imprisonment

followed by three years’ supervised release. (See Dkt. No.

35.)

       Cajigas argues that he is not a danger to his community

and he is unlikely to recidivate. But the Court is unpersuaded

by these arguments. While Cajigas ultimately pled guilty to

two counts of narcotics conspiracy, the original indictment

included   one     count   of   murder    in    furtherance    of   a   drug

conspiracy,      in   violation    of    21    U.S.C.   §   848(e)(1).    At

sentencing, the Court adopted the factual recitation in the

pre-sentence investigation report (“PSR”), which detailed the


                                    9
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 10 of 12




attempted murder Cajigas perpetrated when he “sped onto the

sidewalk” severely injuring the target of his attack and

killing an innocent bystander. (PSR ¶ 13.) The seriousness

and depravity of this conduct reflect a dangerous disregard

for human life. The Court finds that a reduction of his

sentence at this time, when Cajigas has served barely over

50% of the 300-month sentence imposed, would neither “reflect

the seriousness of the offense” nor “protect the public from

further crimes of the defendant.”           See 18 U.S.C. §       3553

(a)(2)(A), (C).

      Cajigas cites United States v. Copeland to support his

argument that he is unlikely to recidivate. No. 02 CR 01120,

2020 WL 2537250, at *4 (E.D.N.Y. May 19, 2020) (“[D]efendants

released through the compassionate release program are less

than a tenth as likely to recidivate as the average federal

prisoner.” (citations and internal quotation marks omitted)).

And while defendants granted compassionate release might, on

average, be less likely to recidivate, Cajigas’s case is

unlike the “text-book” example presented in Copeland in which

the   defendant   suffered   from    numerous   and   severe   medical

conditions,       including:        hypertension,      pre-diabetes,

hyperlipidemia,    latent    tuberculosis   infection,    vitamin    D

deficiency, chronic hepatitis C, liver necrosis, and aortic

atherosclerotic disease. Id. at *1. Further, upon release,


                                 10
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 11 of 12




Copeland was 67, had a spotless disciplinary record in prison,

had participated in significant rehabilitative programming,

and     had   served      nineteen    years     of    a    twenty-three-year

sentence. Id. at *3.

      Nor is Cajigas’s case like United States v. Curtis, No.

CR 03-533, 2020 WL 1935543 (D.D.C. Apr. 22, 2020), which

Cajigas cites to support his argument that he has served a

sufficient portion of his sentence. In Curtis, the defendant

was released after serving seventeen years of a life sentence,

after being diagnosed with multiple sclerosis, quadriplegia,

hypertension, esophageal reflux, irritable bowel syndrome,

diplopia      and   glaucoma,   loss       of   85%   of   his    vision,   and

inability to walk. Id. at *2. Though Curtis had served only

seventeen years, the Court explained that his life sentence

was “out-of-step with sentences that would be imposed on

similarly-situated defendants today” and his Guidelines range

might have been 15.5 to 19.5 years’ imprisonment. See id. at

*4-5.    Thus,      the   seventeen    years     Curtis     had   served    was

significant by comparison to the updated Guidelines range. By

contrast, Cajigas has served just over 50% of a 300-month

sentence.

      The Court finds that the originally imposed sentence of

300 months continues to be “sufficient, but not greater than

necessary,” to advance the goals of sentencing, and a sentence


                                      11
 Case 1:08-cr-00391-VM Document 42 Filed 11/11/20 Page 12 of 12




reduction would be inconsistent with these goals. See 18

U.S.C. § 3553 (a).

     Accordingly, it is hereby

     ORDERED    that   defendant    Rafael    Cajigas’s   motion    for

compassionate release (Dkt. No. 41) is DENIED. The Clerk of

Court is directed to mail a copy of this Order to Rafael

Cajigas, Register Number 70495-054, Schuylkill FCI, Federal

Correctional    Institution,    P.O.    Box   759,   Minersville,   PA

17954-0759, and note service on the docket.


SO ORDERED.

Dated: New York, New York
       11 November 2020


                                         _______________________
                                               Victor Marrero
                                                  U.S.D.J.




                                   12
